I agree with the opinion of the majority in this matter but I find it important to address one of the arguments put forth by the appellee in regard to the third assignment of error. The appellee argued that the trial court did not have jurisdiction to modify the arrearages in the case sub judice because the arrearage amount had been registered as a foreign support order and was not objected to by the appellant. I find that that argument is only correct had there been an order regarding arrearages from the foreign jurisdiction to be registered. The registration of an arrearage amount calculated by a child support agency is not the registration of an order, and the arrearage amount registered does not become an order just because the appellant does not object.